Case 1:20-cv-03821-LAK Document 16-4 Filed 08/18/20 Page 1 of 5




               EXHIBIT D
        Case 1:20-cv-03821-LAK Document 16-4 Filed 08/18/20 Page 2 of 5




                             Liebowitz Law Firm, PLLC
                              11 Sunrise Plaza, Suite 305
                         Valley Stream, New York 11580-6111
                                     516-233-1660

                               RETAINER AGREEMENT

Thank you for retaining Liebowitz Law Firm, PLLC (“LLF” or “the Firm”) to represent you
(“You” or “Client”). Part 1215 of the Joint Rules of the Appellate Divisions of the Supreme
Court of the State of New York requires most retainer agreements to be in writing, and as
discussed, this letter sets out the terms of the retainer agreement between You and the Firm.

1. SCOPE OF ATTORNEY SERVICES: You have requested that LLF provide legal services to
You in connection with the investigation, enforcement, or prosecution of your copyright
infringement claims (the “Services”). You authorize LLF to take any steps, which, in their sole
discretion, are necessary or appropriate to protect your interest in your claims. LLF will represent
You to the best of its ability, consistent with professional standards of competence and integrity.
LLF has not made any warranties or given any guaranty regarding the ultimate success or
outcome of the Services. LLF shall keep You informed of the status of your matter, and agree to
explain the laws pertinent to your situation, the available course(s) of action, and the attendant
risks. Aside from the Contingency Fee (described below in paragraph 2), You will not be billed
for the preparation and/or litigation of Your case.

2. CONTINGENCY FEE:

If the Firm is successful in obtaining money on your behalf, You agree to pay the Firm fifty
percent (50%) of any such amount recovered, whether recovered by lawsuit, settlement, or
otherwise (the “Contingency Fee”). Such percentage shall be computed on the net sum
recovered after deducting from the amount recovered fees, expenses, and disbursements properly
chargeable to the enforcement of the claim or prosecution of the action (such as court filing fees,
deposition transcript fees, expert fees, U.S. Copyright Registration fees, postage fees,
photocopies, etc.). In computing the Contingency Fee, the costs as taxed, including interest upon
a judgment, shall be deemed part of the amount recovered. In the event there is no recovery,
there is no attorney’s fee.

The Copyright Act includes a provision in which attorney’s fees may be awarded to prevailing
plaintiffs. However, such an award is within the discretion of the court and not guaranteed. In the
event that the Firm recovers attorney’s fees for You or You are awarded attorney’s fees, the
attorney’s fees recovered shall be applied against the amount the Firm would be entitled to under
         Case 1:20-cv-03821-LAK Document 16-4 Filed 08/18/20 Page 3 of 5




this agreement. If any attorney’s fees award exceeds the amount of the Contingency Fee, whether
agreed upon through settlement, awarded by judgment or otherwise, the Firm shall be entitled to
the full attorney’s fee award.

If the cause of action is settled by You without the consent of the Firm, You agree to pay the
Firm the above percentage of the full amount of the settlement for the benefit of You, to
whomever paid or whatever called. The Firm shall have, in the alternative, the option of seeking
compensation on a quantum meruit basis to be determined by the court. In such circumstances,
the court would determine the fair value of the Services provided. In addition, the Firm shall be
entitled to the Firm’s taxable costs and disbursements. In the event You are represented on
appeal by another attorney, the Firm shall have the option of seeking compensation on a quantum
meruit basis to be determined by the court.

In pursuing a quantum meruit claim for legal services, LLF will rely on its records of the time it
spends working on the Services, including telephone conferences, correspondence, legal
research, and the preparation and revision of correspondence or other legal documents, and court
conferences. Richard P. Liebowitz, Esq.’s hourly rate is $400 per hour. The Firm also employs
associate attorneys with an hourly rate of $350 per hour.

If, after filing Your case, we cannot continue to prosecute the matter and are forced to dismiss it
due to Your misrepresentation, omission or a failure to fulfill Your responsibilities as described
in Section 3. “CLIENT RIGHTS AND RESPONSIBILITIES” and other sections of this
Agreement, then You will be responsible for the filing costs associated with the case. The filing
costs include the complaint filing fee ($400) and, if applicable, a service of process fee
(approximately $65). You will also be responsible for the copyright registration fees associated
with the case (ranging from $35 to $55 per application to the U.S. Copyright Office). You will
not be charged for the Firm’s time in preparing and litigating Your case.

3. CLIENT RIGHTS AND RESPONSIBILITIES: You agree to fully cooperate with the Firm in
the administration of the matter. If Your address or phone number changes, please inform LLF as
soon as possible. Client agrees seriously to consider any settlement offer that Attorneys
recommend before making a decision to accept or reject such offer. You will make yourself
available for depositions, settlement conferences, hearings and certain other appearances where
your presence is required. You will make your best effort to assist the Firm’s prosecution of
Your cases, including but not limited to, producing documents and other requested items
pertinent to the prosecution of Your case.

4. ATTORNEY’S RIGHT TO TERMINATE/WITHDRAW: LLF may withdraw and discontinue
any representation of You in its sole and absolute discretion at any time prior to the institution of

                                                 2
         Case 1:20-cv-03821-LAK Document 16-4 Filed 08/18/20 Page 4 of 5




a lawsuit. In the event that You fail or refuse to cooperate with the Firm to such a degree as to
prevent them from rendering effective representation, then LLF shall have the right to demand
and receive payment for all unreimbursed fees and expenses. You agree that LLF may withdraw
from representing You upon written notice sufficient to enable you to retain new counsel.
Without limitation, LLF can withdraw as counsel: 1) if the undersigned decides to cease the
practice of law; 2) if evidence discloses that Your claim is without legal merit; 3) if the Firm
determines that it does not wish to further prosecute and/or defend Your claims; 4) in the event
that You do not provide reasonable cooperation in the prosecution or in the defense of the matter;
5) if You are in material breach of this Agreement; or 6) for any reason authorized by the
applicable rules of Professional Conduct.

5. CLIENT’S RIGHT TO TERMINATE: You also understand that You may discharge LLF at
any time by sending a writing to LLF. In such event, You will owe LLF all expenses and costs
and the greater of: 1) the reasonable hourly rate spent by LLF investigating, enforcing, or
prosecuting your claims up to the date of discharge; or 2) 50% of the Contingency Fee that LLF
would have earned if there is a future recovery of your claims. LLF retains all rights to collect
such fees and costs, including, but not limited to, the right to assert a lien on the case and/or the
file.

6. ASSOCIATION OF CO-COUNSEL: You understand that LLF may contract with other
attorneys, acceptable to You, for the performance of certain work for the You. The co-counsel
fee will be taken out of LLF’s Contingency Fee.

7. DISPUTES: In the unlikely event any dispute arising hereunder shall be brought exclusively
in the Supreme Court of the State of New York and County of New York, and each party
expressly submits to that jurisdiction and venue, except that in the event that a dispute arises
between us relating to our fees, You have the right to arbitration of the dispute pursuant to Part
137 of the Rules of the Chief Administrator of the Courts, a copy of which will be provided to
you upon request. The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any subsequent breach of the
same or any other provision hereof.

8. ENTIRE AGREEMENT/SEVERABILITY: This Agreement, and all exhibits hereto,
supersedes all previous agreements and constitutes the entire Agreement between You and LLF
here forward. This Agreement shall not be modified except by written agreement signed by You
and LLF. If any provisions of this Agreement are held in whole or in part to be unenforceable for
any reason, the remainder of that provision and of the entire Agreement will be severable and
remain in effect.
9. GOVERNING LAW. This Agreement shall be deemed executed in and interpreted in
accordance with the law of the State of New York without giving effect to conflicts of law.



                                                  3
        Case 1:20-cv-03821-LAK Document 16-4 Filed 08/18/20 Page 5 of 5




10. EFFECTIVE DATE. The effective date of this Agreement shall be the date upon which You
execute it.
11. COPY OF AGREEMENT. You acknowledge that You have received a copy of this
Agreement.




                               SIGNATURE PAGE


LIEBOWITZ LAW FIRM, PLLC



Richard Liebowitz                               _____________________
                                                 July 12, 2019

Richard P. Liebowitz, Esq.                             Date



THE FOREGOING IS AGREED TO:



Client Name: ___________________________________________________
                    Erika P. Rodriguez

                           Erika P. Rodriguez
Client Company (if any): _________________________________________
              PO Box 193325
Address: ______________________________________________________
                            San Juan, P.R. 00919
City, State & Postal Code: ________________________________________
              +1 (787) 565-9046
Phone: ________________________________________________________

Email: _________________________________________________________
                erikaprodrgz@gmail.com



__________________________                                   07/15/2019
                                                           ___________________

Client Signature                                                     Date
                                            4
